DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a soft capsule manufacturing apparatus for controlling the injection of core solution, comprising: a core solution injection unit comprising an injection controller and a driving device for the injection controller comprising a servo motor for producing pivot rotation and a pivot rotation gear for transferring the pivot rotation to a piston located on an inner part of a cylinder; and a control panel, wherein said injection controller controls an injection amount, an injection interval or an injection rate of the core solution, using a cyclic movement of the piston and the operation of a three-way solenoid valve, and wherein the operation of the injection controller is automatically adjusted and controlled by the control panel, after processing a signal from a detection sensor for checking an injection status.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731